Case 1:16-cv-20664-FAM Document 50 Entered on FLSD Docket 08/10/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                            Case Number: 16-20664-CIV-MORENO

   OCTAVIUS MCLENDON,

                Movant,
  vs.

  UNITED STATES OF AMERICA,

                Defendant.

  - - - - - - - - - - - - - - - - -I
              0 RD ER ADOPTING MAGISTRATE JUDGE'S REPORT AND
           RECOMMENDATION AND DENYING MOTION TO VACATE

          THE MATTER was referred to the Honorable John J. O'Sullivan, United States

  Magistrate Judge, for a Report and Recommendation on Motion to Vacate, filed on February

  23, 2016 and supplemented on September 30, 2020 .. The Magistrate Judge filed a Report and

  Recommendation (D.E . .46) on March 30, 2021. The Court has reviewed the entire file and

  record. The Court has made a de nova review of the issues that the objections to the Magistrate

  Judge's Report and Recommendation present, and being otherwise fully advised in the premises,

  it is

          ADJUDGED that United States Magistrate Judge John O'Sullivan's Report and

  Recommendation is .AFFIRMED and ADOPTED. Accordingly, it is

          ADJUDGED that the motion to vacate sentence pursuant to 28 U.S.C. § 2255 is

  DENIED for the reasons stated in the Report and Recommendation.          /'--

          DONE AND ORDERED in Chambers at Miami, Florida, this        L        of August 2021.




                                             FED§R~
                                             UNITED STA TES DISTRICT JUDGE
Case 1:16-cv-20664-FAM Document 50 Entered on FLSD Docket 08/10/2021 Page 2 of 2




   Copies furnished to:
   United States Magistrate Judge John J: O'Sullivan

   Counsel of Record




                                                  2
